Detailed Action
Claims 1 – 22 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections- 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 - 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pogorelik et al (US 2019/0141069, hereinafter referred to as Pogorelik).
	As per claim 20:
	Pogorelik discloses an automotive system-on-chip (SoC), comprising a processor including a central processing unit (CPU) cores (Pogorelik: Figure 7, and paragraph [0147] ECU containing processors); a detector configured to detect an abnormal state of a vehicle (Pogorelik: Figure 7 and paragraph [0061] and [0148 anomaly detector 114m); and an intellectual property (IP) block connected to an automotive electronic device through an output pin of the automotive SoC (Pogorelik: Figure 7 and Paragraph [150], alert encoder 706 connected CAN bus 112); wherein the IP block is configured to output a preset data to the automotive electronic device in response to detecting the abnormal state of the vehicle (Pogorelik: Figure 7 and Paragraph [150] and [0156], outputting message).
	As per claim 21:
	Pogorelik discloses the IP block comprises a controller area network (CAN) communication module (Pogorelik: Figure 7 and Paragraph [150], alert encoder 706 connected CAN bus 112).
	As per claim 22:
	Pogorelik discloses the automotive electronic device comprises a brake controller, a steering controller, a power train controller, a lamp controller, an image controller, an engine controller, a battery controller, a wiper controller, a safety controller, or a display controller (Pogorelik: Paragraph [0002] CAN communication protocol for sending messages to and from engine control unit and brake system).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 20 of U.S. Patent No. 11,074,207. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 of the instant application can each be found within claim 1 of the ‘207 patent with minor changes.  Both claims 1 of the instant application and claim 1 of the’207 patent describe an IP block connecting to external devices, a reset controller that can detect an abnormal state of the processor and applying a reset signal, the reset signal causing the IP block to output preset data.  There is nothing within claim 1 of the instant application that patentably sets the instant application apart from claim 1 of the ‘207 patent.  Dependent claims 2 – 16 are also rejected for at least the reason of being dependent upon rejected claim 1 above.
Allowable Subject Matter
Claims 16-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, either alone or in combination, fail to teach the claim limitations of an intellectual property (IP) block connected to an external device through an output pin, wherein the IP block comprises: a multiplexer connected to the output pin; an IP circuit connected to the multiplexer; and a data player connected to the multiplexer, wherein the multiplexer selects an output from the IP circuit or an output from the data player in response to a reset signal; and a reset controller configured to detect an abnormal state of the processor and apply the reset signal to the IP block as set forth in claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181